                                                                 DIST
             Case 4:20-cv-07143-YGR Document 24 Filed 01/28/21 SPage 1R
                                                                      ofIC
                                                                         2
                                                                   ATE                      TC
                                                                  T




                                                                                                  O
                                                             S




                                                                                                   U
                                                            ED




                                                                                                    RT
 1 THE WESTON FIRM
                                                                                  DERED




                                                        UNIT
   GREGORY S. WESTON (239944)                                             O OR
 2 greg@westonfirm.com                                            IT IS S




                                                                                                          R NIA
   1405 Morena Blvd., Suite 201
 3
                                                                                           z R o ge r s
   San Diego, CA 92110
                                                                                   nzale




                                                        NO
 4 Telephone:    (619) 798-2006                                            onne Go
                                                                  Judge Yv




                                                                                                          FO
   Facsimile:    (619) 343-2789




                                                          RT
                                                                            1/28/2021




                                                                                                     LI
 5
                                                                 ER




                                                            H




                                                                                                   A
   Counsel for Plaintiff
                                                                      N                              C
 6                                                                        D IS T IC T        OF
                                                                                R
 7

 8                             UNITED STATES DISTRICT COURT

 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   SABRINA SILVA,
                                              Case No: 4:20-cv-07143-YGR
12                                            Pleading Type: Class Action
                  Plaintiff,
13                                            PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                           OF
        v.                                    ENTIRE CASE WITH PREJUDICE
14
     GOETZE’S CANDY COMPANY, INC.,
15

16                Defendant.

17

18

19

20

21

22

23

24

25

26

27

28

                  Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                              PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
              Case 4:20-cv-07143-YGR Document 24 Filed 01/28/21 Page 2 of 2



 1 TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          Please take notice that, pursuant to Fed. R. Civ. P. 41(A)(1)(a), Plaintiff Sabrina Silva hereby
     voluntarily dismisses this action in its entirety with prejudice. No stipulation or order of the Court is
 3
     required to dismiss this case because the Defendants have not answered nor moved for summary judgment.
 4

 5
     DATED: January 22, 2021                             Respectfully Submitted,
 6                                                       s/ Gregory S. Weston
                                                         THE WESTON FIRM
 7
                                                         GREGORY S. WESTON
 8                                                       1405 Morena Blvd., Suite 201
                                                         San Diego, CA 92110
 9                                                       Telephone:    (619) 798-2006
                                                         Facsimile:    (619) 343-2789
10
                                                         Counsel for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                      Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
